Citation Nr: 0520347	
Decision Date: 07/27/05    Archive Date: 08/08/05

DOCKET NO.  03-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to June 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied the above claim.


FINDING OF FACT

VA audiological examinations conducted in May 2002 and July 
2003 each revealed a Level I hearing impairment in the right 
ear and a Level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, 
VII, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2004).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in October 2001 and March 2005.  
The veteran was told of what was required to substantiate his 
claim for an increased rating for his service-connected 
bilateral hearing loss, of his and VA's respective duties, 
and was asked to submit evidence and/or information in his 
possession to the RO.  The veteran's claim was initially 
adjudicated by the RO in May 2002.  Although full and 
adequate notice was provided to the veteran subsequent to 
initial adjudication of his claim, any evidence submitted 
subsequent to the initial adjudication was considered by the 
RO in the January 2003 Statement of the Case (SOC) and the 
January 2005 Supplemental Statement of the Case (SSOC).  The 
veteran did not provide any additional evidence to the RO 
following the March 2005 notice letter.  Thus, any defect 
with respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as no evidence has been received following the 
latter notice letter that had not been considered by the RO.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
audiological examinations in May 2002 and July 2003.  
Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the veteran's claim on the merits.

Bilateral hearing loss

Disability evaluations are determined by the application of 
the VA Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date. 38 C.F.R. § 
4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2004); Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA Rating Schedule that addresses the ear and other sense 
organs provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2004).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c) (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

By rating action dated in November 1987, the RO granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable evaluation effective as of July 
1, 1987.  The noncompensable evaluation has remained in 
effect since that time.  In October 2001, the veteran 
submitted a claim for entitlement to an increased 
(compensable) evaluation of his bilateral hearing loss.

The veteran was afforded a VA audiological examination in May 
2002.  Pure tone thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 25, 35, 65, and 75 decibels, 
respectively.  Pure tone average of the left ear was 50 
decibels.  Speech recognition was 96 percent.  Pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 20, 20, 45, and 70 decibels, respectively.  Pure 
tone average of the left ear was 35 decibels.  Speech 
recognition was 100 percent.  The examiner concluded that the 
veteran had moderate to severe high frequency loss of the 
right ear above 1000 Hertz and above 2000 Hertz in the left 
ear.

The veteran was afforded a VA audiological examination in 
July 2003.  Pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 25, 35, 75, and 90 decibels, 
respectively.  Pure tone average of the right ear was 56 
decibels.  Speech recognition was 94 percent.  Pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 20, 15, 60, and 80 decibels, respectively.  Pure 
tone average of the left ear was 44 decibels.  Speech 
recognition was 94 percent.  The examiner concluded that the 
veteran had a mild to profound sensorineural hearing loss of 
hearing sensitivity from 2000 to 4000 Hertz in the right ear, 
and a moderately severe to severe sensorineural hearing loss 
of hearing sensitivity from 3000 to 4000 Hertz in the left 
ear.

Under Table VI of the regulations, the veteran's right ear 
hearing level in both May 2002 and July 2003 was I, and his 
left ear hearing level was I.  Under Table VII of the 
regulations, a Level I hearing impairment in the better ear, 
coupled with a Level I hearing impairment in the poorer ear, 
does not allow for a compensable evaluation.  38 C.F.R. § 
4.85, Tables VI and VII, Diagnostic Code 6100.

A compensable rating is not warranted under Table VIa of the 
regulations.  It was not shown that the veteran's pure tone 
threshold was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) in 
either ear.  Also, application of Table VIa in other 
instances would not be appropriate because, while the 
puretone threshold was less than 30 bilaterally at 1000 
Hertz, it was not 70 or more at 2000 Hertz for either ear.  
See 38 C.F.R. §§ 4.85(c); 4.86(a) (2004).

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral  hearing loss disability is not 
warranted under the regulations. 38 C.F.R. § 4.85, Tables VI, 
VIa, and VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To 
put it simply, there is very little judgment involved in 
determining the rating.  The law's provisions are clear and 
precise.  Audiometric testing results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


